UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) INDIANA 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) (260) 427-7000 (Registrant’s telephone number) Indicate by check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company.) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2of the Exchange Act).Yes oNo x Number of shares of the issuer’s common stock, without par value, outstanding as of November 4, 2011: 4,852,761. 1 Forward-Looking Statements This report, including the section on “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, includes "forward-looking statements." All statements regarding our anticipated results or expectations, including our financial position, business plan and strategies, are intended to be forward-looking statements within the meaning of the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict. Typically, forward-looking statements are predictive and are not statements of historical fact, and the words "anticipate," "believe," "estimate," "seek," "expect," "plan," "intend," “think” and similar conditional expressions, as they relate to us or to management, are intended to identify forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are reasonable, and although we have based these expectations upon beliefs and assumptions we believe to be reasonable, these expectations may prove to be incorrect. Important factors that could cause actual results to differ materially from our expectations include, without limitation, the following: · The impact of a prolonged recession on our asset quality, the adequacy of our allowance for loan losses and the sufficiency of our capital; · the continued weakness of the local economy in our primary service area; · the effect of general economic and monetary conditions and the regulatory environment on the Bank’s ability to attract deposits, make loans and achieve satisfactory interest spreads; · the risk of further loan delinquencies and losses due to loan defaults by both commercial loan customers or a significant number of other borrowers; · general changes in real estate, business and general property valuations underlying secured loans; · the level of our non-performing substandard or doubtful assets; · restrictions or additional capital requirements imposed on us by our regulators; and · dependence on our key banking and management personnel. We also refer you to a discussion of the many other risks and uncertainties described under “Risk Factors” in our Annual Report on Form 10-K, in our Quarterly Reports on Form 10-Q, or in other reports we file from time to time with the Securities and Exchange Commission, which are available on the Commission’s website at www.sec.gov. 2 INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements page no. Consolidated Condensed Balance Sheets at September 30, 2011 (unaudited) and December 31, 2010 4 Consolidated Condensed Statements of Operations for the three and nine months ended September 30, 2011 and September 30, 2010 (unaudited) 5 Consolidated Condensed Statements of Changes in Stockholders’ Equity for the nine months ended September 30, 2011 and September 30, 2010 (unaudited) 7 Consolidated Condensed Statements of Cash Flows for the nine months September 30, 2011 and September 30, 2010 (unaudited) 8 Notes to Consolidated Condensed Financial Statements (unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 4. Controls and Procedures 43 PART II.OTHER INFORMATION Item 1.Legal Proceedings Item 1a. Risk Factors 44 Item 6.Exhibits 44 SIGNATURES 45 3 Index PART I.FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Tower Financial Corporation Consolidated Condensed Balance Sheets At September 30, 2011 (unaudited) and December 31, 2010 September 30, December 31, ASSETS Cash and due from banks $ $ Short-term investments and interest-earning deposits Federal funds sold Total cash and cash equivalents Long-term interest earning deposits Securities available for sale, at fair value FHLB and FRB stock Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned (OREO) Prepaid FDIC Insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank (FHLB) advances Junior subordinated debt Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, no par value, 4,000,000 shares authorized; 0 shares and 7,750 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively - Common stock and paid-in-capital, no par value, 6,000,000 shares authorized;4,917,761 and 4,789,023 issued; and4,852,761 and 4,724,023 shares outstanding at September 30, 2011 and December 31, 2010 Treasury stock, at cost, 65,000 shares at September 30, 2011and December 31, 2010 ) ) Retained earnings Accumulated other comprehensive income, net of tax of $1,429,426at September 30, 2011 and $548,730 at December 31, 2010 Total stockholders' equity Total liabilities and stockholders' equity $ $ The following notes are an integral part of the financial statements. 4 Index Tower Financial Corporation Consolidated Condensed Statements of Operations For the three and nine months ended September 30, 2011 and 2010 (unaudited) (unaudited) Three Months Ended Nine Months Ended September 30 September 30 Interest income: Loans, including fees $ Securities – taxable Securities - tax exempt Other interest income Total interest income Interest expense: Deposits Federal funds purchased 19 FHLB advances Junior subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Trust and brokerage fees Service charges Mortgage banking income Gain on sale/calls of securities Net debit card interchange income Bank owned life insurance (BOLI) income Other-than-temporary loss: Total impairment loss ) Loss recognized in other comprehensive income - - Net impairment loss recognized in earnings ) Other income Total noninterest income Noninterest expense: Salaries and benefits Occupancy and equipment Marketing Data processing Loan and professional costs Office supplies and postage Courier services Business development Communication FDIC insurance premiums OREO Expenses Other expense Total noninterest expense Income before income taxes Income taxes expense Net income $ The following notes are an integral part of the financial statements 5 Index Tower Financial Corporation Consolidated Condensed Statements of Operations (Continued) For the three and nine months ended September 30, 2011 and 2010 (unaudited) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net income: $ Other comprehensive income net of tax: Unrealized appreciation on available for sale securities Unrealized gain(loss) on held to maturity securities transferred to available for sale - - Total comprehensive income $ Basic earnings per common share $ Diluted earnings per common share $ Average common shares outstanding Average common shares and dilutive potential common shares outstanding Dividends declared per share $ - $ - $ - $ - The following notes are an integral part of the financial statements 6 Index Tower Financial Corporation Consolidated Condensed Statements of Changes in Stockholders’ Equity For the nine months ended September 30, 2011 and 2010 (unaudited) Common Accumulated Stock and Other Preferred Paid-in Retained Comprehensive Treasury Stock Capital Earnings Income (Loss) Stock Total Balance, January 1, 2010 $ ) $ Net income for 2010 Other Comprehensive Income (See Note 4) Total Comprehensive Income Stock based compensation expense Issuance of 458,342 common shares, net of offering expenses of $78,912 Conversion of 10,000 preferred shares into 166,113 common shares ) - Balance, September 30, 2010 $ ) $ Balance, January 1, 2011 $ ) $ Net income for 2011 Other Comprehensive Income (See Note 4) Total Comprehensive Income Stock based compensation expense Conversion of 7,750 preferred shares into 128,738 common shares ) - Balance, September 30, 2011 $ - $ ) $ The following notes are an integral part of the financial statements 7 Index Tower Financial Corporation Consolidated Condensed Statements of Cash Flows For the nine months ended September 30, 2011 and 2010 (unaudited) (unaudited) Nine Months ended Nine Months ended September 30, 2011 September 30, 2010 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Provision for loan losses Stock based compensation expense Earnings on life insurance ) ) Gain on sale of securities AFS ) ) Gain on sale of securities HTM - ) Loss on disposal of premises and equipment Impairment on AFS securities Loans originated for sale ) ) (Gain)Loss on sales of other real estate owned Proceeds from sale of loans - brokered Write-down on OREO Change in accrued interest receivable Change in other assets ) Change in accrued interest payable Change in other liabilities ) Net cash from operating activities Cash flows from investing activities: Net change in loans Purchase of securities AFS ) ) Proceeds from calls and maturities of securities AFS Purchase of securities HTM - ) Proceeds from calls and maturities of securities HTM - Proceeds from sale of securities HTM - Proceeds from sale of securities AFS Proceeds from sale of OREO Proceeds from sale of impaired loans - Purchase of bank owned life insurance ) - Net change in short-term interest bearing deposits - Redemption (Purchase) of FHLB stock ) Purchase of premises and equipment ) ) Net cash from (used in) investing activities ) Cash flows from financing activities: Net change in deposits ) Proceeds from issuance of common stock - Proceeds from long-term FHLB advances - Repayment of long-term FHLB advances ) ) Net change in short-term borrowings - ) Net cash from (used in) financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The following notes are an integral part of the financial statements. 8 Index Tower Financial Corporation Consolidated Condensed Statements of Cash Flows (Continued) For the nine months ended September 30, 2011 and 2010 (unaudited) (unaudited) Nine Months ended Nine Months ended September 30, 2011 September 30, 2010 Supplemental disclosures of cash flow information Cash paid during the year for: Interest $ $ Income taxes Noncash items: Transfer of loans to other real estate owned Transfer from securities held to maturity to available for sale - The following notes are an integral part of the financial statements. 9 Index Tower Financial Corporation Notes to Consolidated Condensed Financial Statements Note 1 – Basis of Presentation The accompanying unaudited consolidated financial statements are filed for Tower Financial Corporation and its wholly-owned subsidiary, Tower Bank & Trust (or the “Bank” or “Tower Bank”), and two unconsolidated subsidiary guarantor trusts, Tower Capital Trust 2, and Tower Capital Trust 3.Also included is the Bank’s wholly-owned subsidiary, Tower Trust Company (or the “Trust Company”). The accompanying unaudited consolidated condensed financial statements were prepared in accordance with generally accepted accounting principles in the United States of America for interim periods and with instructions for Form 10-Q and, therefore, do not include all disclosures required by generally accepted accounting principles in the United States of America for complete presentation of the Company’s financial statements.In the opinion of management, the unaudited consolidated condensed financial statements contain all adjustments necessary to present fairly its consolidated financial position at September 30, 2011 and its consolidated results of operations and comprehensive income for the three- and nine-month periods ended September 30, 2011 and September 30, 2010 and change in stockholders’ equity and cashflows for the nine-month periods ended September 30, 2011 and September 30, 2010.The results for the period ended September 30, 2011 should not be considered as indicative of results for a full year.These consolidated condensed financial statements should be read in conjunction with the audited financial statements for the years ended December 31, 2010 and2009 and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Note 2 – Summary of Critical Accounting Policies A comprehensive discussion of our critical accounting policies is disclosed in Note 1 of our Annual Report on Form 10-K for the year ended December 31, 2010.Certain accounting policies require management to use estimates and make assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and disclosures provided, and actual results could differ.There were no material changes in the information regarding our critical accounting policies since December 31, 2010. Note 3 – New Accounting Standards Adoption of New Accounting Standards:In April 2011, the FASB issued ASU No. 2011-02, A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring, updated to amend previous guidance with respect to troubled debt restructurings. This updated guidance is designed to assist creditors with determining whether or not a restructuring constitutes a troubled debt restructuring. In particular, additional guidance has been added to help creditors determine whether a concession has been granted and whether a debtor is experiencing financial difficulties. Both of these conditions are required to be met for a restructuring to constitute a troubled debt restructuring. The amendments in the update are effective for the first interim period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. The provisions of this update are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. 10 Index Note4 – Securities Available for Sale The following table summarizes the amortized cost and fair value of the available for sale investment securities portfolio at September 30, 2011 and December 31, 2010 and the correspondingamounts of unrealized gains and losses therein: September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale securities: U.S. Government agency debt obligations $ $ $
